JOHNSON, J.,
would grant the writ. The court of appeal erred in using the date the judgment was received, instead of the date the judgment was mailed, to calculate the delay for applying for a new trial. See La. Code Civ.Proc. art. 1974. Consequently, the court of appeal erred in calculating the delay for filing a suspensive appeal. See La.Code Civ.Proc. art. 2123. Accordingly, Winn-Dix-ie’s suspensive appeal was not timely perfected. Thus, Winn-Dixie’s appeal should be sustained as a devolutive appeal.